DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
"SS0oC" should read "550oC" in paragraph [0003], line 13
"CS" should read "C5" in paragraph [0006], line 12 and paragraph [0020], line 2
"anhydro" should read "anhydrous" in paragraph [0033], line 10
Appropriate correction is required.

Claim Objections
Claims 1 and 3-7 are objected to because of the following informalities: 
In order to ensure proper antecedent basis, it is suggested to amend “the biomass” to “the lignocellulosic biomass” in claim 1, line 3 and claim 4, line 2.
In order to ensure proper antecedent basis, it is suggested to amend “solution that contains” to “solution containing” in claim 1, line 12, and line 2 of each of claims 6 and 7.
It is suggested to amend “whereas” to “and” in claim 3, line 2. 
In order to ensure proper antecedent basis, it is suggested to amend “the acid” to “the strong acid” in claim 5, line 1.

It is suggested to amend “this” to “the” in claim 7, line 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “much” in claim 7 is a relative term which renders the claim indefinite. The term “much” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The discrepancy between the volume of water used in the second washing step and the volume of the aqueous solution that contains the products of cellulose hydrolysis and that was used for the initial washing step is rendered indefinite by the use of the term "much”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over North (WO 2011/039635 A2, hereinafter North) in view of Zhu et al. (WO 2015/142399 A1, hereinafter Zhu).
Regarding claim 1, North teaches a method for fractionating and treating lignocellulosic biomass for the recovery and isolation of hemicellulosic and cellulosic sugars (i.e., organic chemicals) (North, page 2, lines 27-29; page 3, lines 8-9),
comprising feeding treated biomass into a first reactor to separate and hydrolyze hemicellulose and produce a solid and liquid component (North, page 3, lines 11-13),
wherein the liquid component includes hydrolyzed hemicellulose (i.e., products of hemicellulose hydrolysis) (North, page 3, lines 13-14);
wherein the solid component includes cellulose and lignin (North, page 4, line 13);
wherein the solid component is fed into a third reactor to separate and hydrolyze the cellulose component and volatize the products into the vapor stream, and condensing the hydrolyzed cellulose and steam vapor to form a condensed liquid (i.e., aqueous solution containing the products of cellulose hydrolysis; condensed steam forms liquid water, rendering the condensed liquid aqueous) (North, page 3, lines 17-20; page 30, lines 5-6; page 31, lines 17-18);
wherein the hydrolyzed hemicellulose is removed from the biomass in a single or in multiple stages, using additional water and sequences of washing, wherein water removes dissolved hemicellulosic sugars (i.e., washing the solid component after the first hydrolysis and before the second hydrolysis with an aqueous solution, to produce a resultant aqueous sugar solution) (North, page 24, lines 6, 15-16).

North further teaches wherein the hemicellulose may be removed from the biomass by any combination of methods, such as acid processes (North, page 22, lines 3-4), and wherein the cellulose and lignin in the remaining solid may be separated by processes such as acidic hydrolytic processes or by high temperature pyrolytic processes (North, page 27, lines 24-27). 

Regarding claim 1, North does not explicitly disclose wherein the solid component is washed with the aqueous solution that contains the products of cellulose hydrolysis, as presently claimed.
With respect to the difference, Zhu teaches a method for reacting compounds in biomass feedstock for hydrolysis to release soluble sugar molecules (Zhu, [04]) and wherein biomass is prewashed using acid hydrolysate that is generated in a downstream process in which another portion of biomass is hydrolyzed (Zhu, [59]), wherein the biomass to be prewashed is subjected to one or more upstream processes prior to washing (Zhu, [62]), and wherein the residual solids remaining after acid hydrolysis of biomass may be further hydrolyzed to release additional soluble sugar molecules (e.g., from depolymerization of cellulose) (Zhu, [84]).
As Zhu expressly teaches, the removal of soluble sugar molecules reduces or prevents degradation of the sugar molecules from occurring in downstream pretreatment processes (Zhu, [06]).
Zhu is analogous art, as Zhu is drawn to a method for reacting lignocellulosic biomass for hydrolysis to release soluble sugar molecules (Zhu, [04]; [10]).


Regarding claim 2, North further teaches wherein after removal of the hemicellulose, the solid biomass is dewatered to remove loose surface water and then dried (North, page 27, line 30 – page 28, line 5; page 3, lines 15-16).

Regarding claim 3, North further teaches wherein the steam is applied to the biomass at a temperature of about 170 to 250 degrees Celsius, which is a sufficient temperature to hydrolyze the hemicellulose (North, page 22, lines 16-19) (i.e., the first hydrolysis), and wherein cellulose is hydrolyzed by steam at a temperature of between about 350 and about 550 degrees Celsius (North, page 29, line 31 – page 30, line 6) (i.e., second hydrolysis). 

Regarding claims 4 and 5, North further teaches wherein the hemicellulose may be removed from the biomass by any combination of methods, such as acid processes (North, page 22, lines 3-4). However, North does not explicitly disclose wherein a strong acid is added to the biomass before it is subjected to the first hydrolysis and wherein the acid is sulphuric acid or phosphoric acid, as presently claimed. 

With respect to the difference, Zhu further teaches wherein biomass feedstock is pretreated with an acid hydrolysis process to provide soluble sugar molecules (Zhu, [79]), wherein acids that may be used for hydrolysis include phosphoric acid, sulfuric acid, or any combination thereof (i.e., strong acids) (Zhu, [80]). 
As Zhu expressly teaches, acid suitable for depolymerization of sugar molecules from hemicellulose may be used (Zhu, [81]-[82]).   
	In light of the motivation of using the acid taught in Zhu, it therefore would have been obvious to one of ordinary skill in the art to add in the sulfuric or phosphoric acid of Zhu to the hemicellulose hydrolysis process of North, in order to further promote the depolymerization of sugar molecules from hemicellulose, and thereby arrive at the claimed invention.

Regarding claim 6, North further teaches wherein the C5 and C6 sugars produced by hemicellulose hydrolysis are generally soluble in water (page 24, lines 6-7), and wherein the sugars are removed from the biomass in multiple stages, using additional water and sequences of washing (page 24, lines 15-16) (i.e., second washing step using clean water). 

Regarding claim 8, North further teaches wherein a second hemicellulose reactor at a higher temperature can be used to complete hemicellulose hydrolysis (North, page 23, lines 30-32; page 24, lines 3-5), wherein the hydrolyzed hemicellulose that is removed from the biomass comprises anhydrous sugars (North, page 24, lines 6-12; page 25, lines 4-5), and wherein a second cellulose reactor may be used to complete 

It therefore would have been obvious to one of ordinary skill in the art to apply the treatment in a subsequent heated reactor of North to the condensed liquid (i.e., condensed hydrolyzed cellulose and steam vapor) comprising removed hydrolyzed hemicellulose (i.e., resultant aqueous sugar solution) taught by North in view of Zhu, in order to complete hydrolysis, and thereby arrive at the claimed invention. 

Regarding claim 9, Zhu further teaches wherein base is added to hydrolysate to bring the pH of the hydrolysate back up to a suitable level for further processing (Zhu, [04]). 
It therefore would have been obvious to one of ordinary skill in the art to add the base taught in Zhu to the condensed liquid (i.e., condensed hydrolyzed cellulose and steam vapor) comprising removed hydrolyzed hemicellulose (i.e., resultant aqueous sugar solution) taught by North in view of Zhu, in order to increase the pH to a suitable level, and thereby arrive at the claimed invention.

Regarding claim 10, North further teaches wherein a second cellulose reactor may be used to complete cellulose hydrolysis (North, page 30, lines 21-23), wherein the cellulose is hydrolyzed by the steam into C6 sugars (North, page 30, lines 5-6) and wherein cellulose is principally comprised of C6 sugars (glucose) (i.e., the condensed liquid produced by the cellulose hydrolysis method of North comprises hydrolyzed glucose) (North, page 1, line 20; page 31, line 19). 

Regarding claim 11, Zhu further teaches wherein base is added to hydrolysate to bring the pH of the hydrolysate back up to a suitable level for further processing (Zhu, [04]). 
It therefore would have been obvious to one of ordinary skill in the art to add the base taught in Zhu to the condensed liquid (i.e., condensed hydrolyzed cellulose and steam vapor) taught by North, in order to increase the pH to a suitable level, and thereby arrive at the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over North in view of Zhu, as applied to claim 6, further in view of Powell et al. (US 2015/0167235 A1, hereinafter Powell).
Regarding claim 7, North does not explicitly disclose wherein the volume of water used in this second washing step is much less than the volume of the aqueous solution that contains the products of cellulose hydrolysis and that was used for the initial washing step, as presently claimed.
With respect to the difference, Powell teaches a system for washing biomass feedstock using recycle treatment water, wherein minimal amounts of additional water from another source is used (Powell, [0040]).
As Powell expressly teaches, too much water from a wash process can require removal of larger amounts of water from the process, and thus it is desirable to minimize need for other water inputs to the process and the amount of wastewater generated in the process (Powell,[0026]- [0027]).

In light of the motivation of minimizing the amount of water added in the wash process taught in Powell, it therefore would have been obvious to one of ordinary skill in the art to incorporate the minimal amount of additional water used in the washing process of Powell in the washing stages using additional water of North, in order to minimize the amount of wastewater generated in the process, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higgins et al. (CN 102471759 A) teaches a method of recycling used washing solution containing pre-treated lignocellulose-containing material, wherein the washing solution is recycled to concentrate the soluble sugar in the washing solution and reduce water consumption, wherein the lignocellulose-containing material can be preprocessed such as acid hydrolysis with sulfuric acid at 160-220 degrees centigrade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732       

/STEFANIE J COHEN/Examiner, Art Unit 1732        
3/8/22